DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 06/19/2021.
Claims 1-20 remain pending in the application with claims 1-13 are withdrawn from consideration in light of the Applicants’ election of claims 14-20 for examination.

Election/Restrictions
Applicant’s election without traverse of Invention 3, claims 14-20, in the reply filed on 06/16/2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate both “PV module” and “electrical bus”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 recite the limitation "the plurality" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Eberspacher et al. (US 2007/0074755).
Addressing claim 14, Eberspacher discloses a modular photovoltaic system (fig. 8) comprising:
	a plurality of discrete photovoltaic panels (fig. 8 and paragraph [0032] disclose the male and female electrical connectors 812 and 814 allow quick electrical connection assemblies of multiple solar cell modules; therefore, Eberspacher implicitly discloses a plurality of discrete solar cell modules that are the structural equivalence to the claimed a plurality of discrete photovoltaic panels), each of the panels comprising a photovoltaic cell 304;
	a laminate backplane (the combination of the layers 511, 512, 514 and 516 constitute the claimed laminate backplane) comprising a plurality of electrical connectors (the electrical wires that connect the cells 304 to the connectors 812 and 814 are the claimed plurality of electrical connectors), the laminate backplane comprising a plurality of connection points (812 and 814) on a first side of the laminate backplane (the peripheral edge, at which the male and female connectors are situated, corresponds to the claimed first side of the laminate backplane),
	wherein each panel of the plurality of panels is electrically connected to an electrical connector of the plurality of electrical connectors (fig. 8, each panel is electrically connected to the wires, or the claimed connectors, connecting the solar cell string to the male and female connectors).

Addressing claim 15, fig. 8 of Eberspacher discloses the vias in the backplane, through which the wires are directed from the cells to the connection points 812 and 814, that are the structural equivalence to the claimed vias.  Alternatively, the holes 816A and 816B also correspond to the claimed vias in the backplane for accessing the electrical connection points 812 and 814.

Addressing claims 17 and 19, Eberspacher discloses in paragraph [0032] bolts or screws for mounting the module via the holes 816A and 816B; therefore, the bolts or screws are the structural equivalence to the claimed mechanical connectors.

Claim(s) 14-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Huang et al. (US 2016/0276508).
Addressing claim 14, Huang discloses a modular photovoltaic system (fig. 4) comprising:
	a plurality of discrete photovoltaic panels (100s, figs. 1-4), each of the panels comprising photovoltaic cell (figs. 1-4);
	a laminate backplane (the combination of the layers 140, 141, 162 and 170 constitute the claimed laminate backplane) comprising a plurality of electrical connectors 151 and 152, the laminate backplane comprising a plurality of electrical connection points (the connection points between the connectors 151 and 152 and the corresponding positive ribbon and negative ribbon of the photovoltaic cells shown in fig. 4 and described in paragraphs [0014-0016]) on a first side of the laminate backplane (the upper side of the laminate backplane since the negative and positive ribbons of the photovoltaic cells traverse downwardly in order to make the electrical connection to the electrical connectors 151 and 152),
	wherein each panel of the plurality of panels is electrically connected to an electrical connector of the plurality of electrical connectors (fig. 4).

Addressing claim 15, fig. 4 shows the electrical connection points between the negative and positive ribbons of the photovoltaic cells and the electrical connectors are accessed via openings through the layers 162 and 140 of the laminate backplane that are the structural equivalence to the claimed one or more vias in the backplane.

Addressing claims 17 and 19, figs. 5-6 shows the fixtures 210 and the caps 200 as the structural equivalence to the claimed plurality of mechanical connectors.

Addressing claim 18, Huang disclose the electrical connecting lines as ribbons [0014]; therefore, the electrical connectors 151 and 152 are the structural equivalence to the claimed ribbons positioned in the laminate backplane beneath one or more of the electrical connection points.

Addressing claim 20, Huang discloses the backplane as a planar front surface (figs. 5-6), the planar front surface comprising at least three mechanical connectors (210 and 200), and wherein a first panel is mechanically connected to at least one of these three mechanical connectors (fig. 5) and a second panel is mechanically connected to at least one of these three mechanical connectors (fig. 5).

Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nightingale et al. (US 2010/0068924).
Addressing claim 1, Nightingale discloses a modular photovoltaic system comprising:
	a plurality of discrete photovoltaic panels 10 (figs. 4-5), each of the panels comprising a photovoltaic cell;
	a laminate backplane (the backplane 100 in fig. 2a or the backplane 100a in fig. 2c correspond to the claimed laminate backplane because the backplanes are formed from stacking and joining a plurality of layers on top of one another that correspond to a laminate) comprising a plurality of electrical connectors 204, the laminate backplane comprising a plurality of electrical connection points (the connection points between the connectors 204 and the electrically conductive rails 202 in fig. 2a and 6; or the connection points between the connectors 204 and the wires in fig. 2c) on a first side of the laminate backplane (fig. 3, the upper side of the bottom sheet 114 where the connectors 204 are electrically connected to the rails 202 correspond to the claimed first side of the laminate backplane),
	where each panel of the plurality of panels is electrically connected to an electrical connector of the plurality of electrical connectors (fig. 5).

Addressing claim 15, Nightingale discloses the electrical connection points are accessible through one or more vias in the backplane (figs. 2a and 2b show the connection points between the connectors 204 and the rails 202 or the wire are accessible via openings or vias in the layer 120 of the backplane).

Addressing claim 16, Nightingale discloses in figs. 4-5 wherein each panel comprises a sealing flap (the portion of the panel where the hole terminals 28 and 30 are situated), wherein the panels are positioned along the backplane (fig. 5) and overlap each other along at least one panel side (fig. 5), and wherein the panel sealing flap is positioned at each overlap of panels (fig. 5).

Addressing claims 17 and 19, the fins 218 in fig. 7 or the spring 230 and fingers 232 in fig. 9 correspond to the claimed mechanical connectors.

Addressing claim 18, the wires in fig. 2c are the structural equivalence to the claimed ribbons positioned in the laminate backplane beneath one or more of the electrical connection points.

Addressing claim 20, in figs. 3 and 5, Nightingale discloses the backplane has a planar front surface, the planar front surface comprising at least three mechanical connectors (the fins 218 associated with the connectors 204) and wherein a first panel is mechanically connected to at least one of the three mechanical connectors and the second panel is mechanically connected to at least one of these three mechanical connectors (fig. 5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        07/15/2021